

116 HR 3445 IH: To amend title XVIII of the Social Security Act to extend the work geographic index floor under the Medicare program.
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3445IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Ms. Finkenauer (for herself and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to extend the work geographic index floor under the
			 Medicare program.
	
 1.Extension of the work geographic index floor under the Medicare programSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking 2020 and inserting 2023.
		